NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circm't

RENEE HARRIS,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2011-3149

Petition for review of the Merit Systems Protection
Board in case no. DC0752100086-I-2.

ON MOTION

ORDER

Renee Harris moves to reinstate her petition for re-
vieW.

On Ju1y 6, 2012, this court dismissed this petition for
failure to timely file an appendix. Harris has now filed
an appendix.

Upon consideration thereof,

HARRIS V. MSPB

IT Is ORDERED THAT:

The motion is granted. The mandate is recalled, the
court’s July 6, 2012 order is vacated, the petition is rein-
stated, and the appendix is accepted as filed.

g\gp 07 2012
Date

cc: George M. Chuzi, Esq.
Sara B. Rearden, Esq.

s25

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

F|LED
. cum oFAPPeA\.s Fon
u`sriua FEneaAL c\ncun

`SEP 07 2012
JAN HUBBA|.Y
C|.ERK